United States Court of Appeals
                      For the First Circuit


No. 07-1091

                      KELMER DA SILVA NEVES,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., ATTORNEY GENERAL,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on July 21, 2010, is amended
as follows:

     On page 9, line 12, the following footnote 4 is added at the
end of the sentence:

     The Supreme Court in Kucana stated that it "express[es]
     no opinion on whether federal courts may review the
     Board's decision not to reopen removal proceedings sua
     sponte."   Kucana v. Holder, 130 S. Ct. 827, 839 n.18
     (2010). Because the Supreme Court declined to reach the
     issue, Luis is still controlling law. Further, we note
     that three circuits have concluded explicitly that Kucana
     does not change the prior rule on this point. Gashi v.
     Holder, No. 09-4200, 2010 WL 2563403, at *1 (2d Cir. June
     22, 2010); Ochoa v. Holder, 604 F.3d 546, 549 & n.3 (8th
     Cir. 2010); Jaimes-Aguirre v. U.S. Atty. Gen., 369 Fed.
     Appx. 101, 103 (11th Cir. 2010).